AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                (For Offenses Committed On or After November I, 1987)
                  JEAN DIDIER REQUENA (1)
                                                                          Case Number:          3: 19-CR-01131-CAB

                                                                       Michael Littman
                                                                       Detendant's Attorney
USM Number                           26528-081

 • -
THE DEFENDANT:
,:i!I. pleaded guilty to count(s)         1 of the Information                                               Cl f·Hi<: :'      11                 , ·1, I_, I
                                                                                                       noLrn-11;:1   ;r~ _;,        ;;,_, 1 u1   (j11_1: n11NIA
                                                                                                       BY                                             UbPUTY
D      was found guilty on count( s)                                                                            ""'""'==~-~~--,.         ------

       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                                     Count
18:2252(A)(2); 18:2253 -Receipt Oflmages Of Minors Engaged In Sexually Explicit Conduct;                                                   1




    The defendant is sentenced as provided in pages 2 through     _ __:.7___ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

1251 Count(s)         All remaining                              are        dismissed on the motion of the United States.

1251   Assessment : $100.00


•      NTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
1251No fine                1251 Forfeiture pursuant to order filed       8/29/2019 ·                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                                              of Sentence



                                                                       HON. CATHY ANN BENCIVENGO
                                                                       UNITED STATES DISTRICT WDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JEAN DIDIER REQUENA (I)                                                   Judgment - Page 2 of7
CASE NUMBER:              3:19-CR-0l 131-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 96 months as to count I




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       That the defendant be designated to a facility in Utah or Terminal Island




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ AM.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3:19-CR-0l 131-CAB
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:               JEAN DIDIER REQUENA (I)                                                       Judgment - Page 3 of7
        CASE NUMBER:             3: 19-CR-01131-CAB

                                                     SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release for a term of:
    10 years

                                                  MANDATORY CONDITIONS
   I. The defendant must not commit another federal, state or local crime.
~-:---1'he-defendant--inust-not-unlawfuHypossess-a-contrcrHed--substan,=.--------------------------11
   3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
             •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
   4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
        a sentence of restitution. (check if applicable)
   5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
   6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
        20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
        the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
        applicable)
   7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
   The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
   conditions on the attached page.




                                                                                                            3:19-CR-0l 131-CAB
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                   JEAN DIDIER REQUENA (1)                                                               Judgment - Page 4 of7
        CASE NUMBER:                 3: 19-CR-01131-CAB

                                             STANDARD CONDITIONS OF SUPERVISION
       As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
       supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
       while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
       court about, and bring about improvements in the defendant's conduct and condition.

- - ! - .-T-he-defendant-must-rep0rt-t0-the-probation-offiee-in-the-federal-judicial-district-where-they--are-authorized-to-reside-within-7-'J--------------o
          hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

       2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
          about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
          as instructed.

      3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
         getting permission from the court or the probation officer.

      4. The defendant must answer truthfully the questions asked by their probation officer.

      5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
         anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
         probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
         unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
         expected change.

      6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
         permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
         view.

      7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
         time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
         defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
         due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.

      8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
         knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
         first getting the permission of the probation officer.

      9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

      10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
          as nunchakus or lasers).

      11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.

      12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
         officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
         The probation officer may contact the person and confmn that the defendant notified the person about the risk.

      13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                          3:19-CR-01131-CAB
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:             JEAN DIDIER REQUENA (I)                                              Judgment - Page 5 of 7
       CASE NUMBER:           3:19-CR-Ol 131-CAB

                                      SPECIAL CONDITIONS OF SUPERVISION

        1. Submit your person, property, residence, abode, vehicle, papers, computer, social
        media accounts, any other electronic communications or data storage devices or media,
        and effects to search at any time, with or without a warrant, by any law enforcement or
        probation officer with reasonable suspicion concerning a violation of a condition of
---prnbation/~upet"Vised-release-0r-unlawful-G0nduGt,-and-0therwise-in-the-lawfu1.~  - - - - - - - - - - - - - - - - - 1



        discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to
        submit to a search may be grounds for revocation; you must warn any other residents
        that the premises may be subject to searches pursuant to this condition.
        2. Immediately following sentencing, report directly to the probation office for
       instructions regarding the registration requirements created by the Adam Walsh Child
       Protection and Safety Act of 2006.
       3. Consent to third party disclosure to any employer, potential employer, concerning any
       restrictions that are imposed by the court.
       4. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C.
       § 1030(e)(1 )), which can communicate data via modem, dedicated connections or
       cellular networks, and their peripheral equipment, without prior approval by the court
       or probation officer, all of which are subject to search and seizure. The offender must
       consent to installation of monitoring software and/or hardware on any computer or
       computer-related devices owned or controlled by the offender that will enable the
       probation officer to monitor all computer use and cellular data. The offender must pay
       for the cost of installation of the computer software.
       5. Not associate with, or have any contact with, any known sex offenders unless in an
       approved treatment and/or counseling setting.
       6. Not have any contact, direct or indirect, either telephonically, visually, verbally or
       through written material, or through any third-party communication, with the victim or
       victim's family, without prior approval of the probation officer.
       7. Not initiate any contact (personal, electronic or otherwise) or associate with anyone
       under the age of 18, unless in the presence of a supervising adult who is aware of the
       offender's deviant sexual behavior and nature of offense and conviction, with the
       exception of the offender's biological children, unless approved in advance by the
      probation officer.
       8. Not accept or commence employment or volunteer activity without prior approval of
      the probation officer, and employment should be subject to continuous review and
       assessment by the probation officer.
       9. Not loiter (as defined by the PSR at paragraph 124) within 200 yards of a school, schoolyard, playground,
      park, amusement
      center/park, public swimming pool, arcade, daycare center, carnival, recreation venue,
      library and other places primarily frequented by persons under the age of 18, without
      prior approval of the probation officer.
       10. Not possess or view any materials such as videos, magazines, photographs, computer
      images or other matter that depicts "sexually explicit conduct" involving children as
      defined by 18 USC § 2256(2) and/or "actual sexually explicit conduct" involving adults
      as defined by 18 USC § 2257(h)(l ), and not patronize any place where such materials
      or entertainment are the primary material or entertainment available.

                                                                                                 3:19-CR-01131-CAB
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:             JEAN DIDIER REQUENA (1)                                                   Judgment - Page 6 of7
       CASE NUMBER:           3: 19-CR-01131-CAB


        11. Complete a sex offender evaluation, which may include periodic psychological,
       physiological testing, and completion of a visual reaction time (VRT) assessment, at
       the direction of the court or probation officer. If deemed necessary by the treatment
       provider, the offender shall participate and successfully complete an approved state certified
       sex offender treatment program, including compliance with treatment
---1-e~quirements-uftheiJrugra:rrr.-1'he Court authorizes the release ofth=e~p=r=es=e=ntence
       report, and available psychological evaluations to the treatment provider, as approved
       by the probation officer. The offender will allow reciprocal release of information
       between the probation officer and the treatment provider. The offender may also be
       required to contribute to the costs of services rendered in an amount to be determined
       by the probation officer, based on ability to pay. Polygraph examinations may be used
       following completion of the formal treatment program as directed by the probation
       officer in order to monitor adherence to the goals and objectives of treatment and as a
       part of the containment model.
       12. Reside in a residence approved in advance by the probation officer, and any changes in
       residence shall be pre-approved by the probation officer.
       13. Not own pets unless approved by the probation officer.


      II




                                                                                                  3:19-CR-01131-CAB
AO 245S      Judgment in Criminal Case
             Sheet 5 - Criminal Monetary Penalties

                                                                                             Judgment -   Page _...;7__ of   7
DEFENDANT: JEAN DUDIER REQUENA(!)                                                     D
CASE NUMBER: 19CR1131-CAB

                                                       RESTITUTION

The defendant shall pay restitution in the amount of         $4,000               unto the United States of America.




          This sum shall be paid __ immediately.
                                  " as follows:

           RESTITUTION ORDER TO FOLLOW




     The Court has determined that the defendant            have the ability to pay interest. It is ordered that:

             The interest requirement is waived.

            The interest is modified as follows:




                                                                                           19CR1131-CAB
